DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted.  Appropriate revision is required.

Claim Objections
Claims 1, 3, 5, 9, 11 and 13 are objected to because of the following informalities requiring appropriate correction:
In claim 1 line 4: “non-adherent multi-layered absorbent sterile dressing” should be “multi-layered absorbent sterile dressing”.
In claim 3, lines 2-3 should be amended to recite: “…waterproof, and configured for allowing…”.
In claim 5 line 2: “adhesive” should be “adhesive material”.
In claim 5, line 2 should be amended to recite: “…an acrylate that is configured to be safe…”.
In claim 9 line 4: “non-adherent multi-layered absorbent sterile dressing” should be “multi-layered absorbent sterile dressing”.
In claim 11, lines 2-3 should be amended to recite: “…waterproof, and configured for allowing…”.
In claim 13 line 2: “adhesive” should be “adhesive material”.
In claim 13, line 2 should be amended to recite: “…an acrylate that is configured to be safe…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guice (US 2017/0000652 A1) in view of Chan et al (US 2012/0220973 A1) with extrinsic evidence from Johnson & Johnson (Band-Aid Brand Sheet Comfort Flex Bandages – “All Safety Products”) and Emerton et al (US 9012530). 
As per claim 1, Guice discloses a nasal cavity bandage dressing (fig 2), comprising:
a bandage (base sheet, 18; fig 1, 5) made from a waterproof, antimicrobial, and adhesive material (para [0031] - "the base sheet 18 is preferably elastic and highly flexible, such as the COMFORT-FLEX adhesive bandage"; Comfort Flex is waterproof and antimicrobial, as
evidenced by "All Safety Products” pg 1 - "STERILE, WATERPROOF AND READY-TO-USE", also see para [0011] - "adhesive bandage intended for inside of the mouth or nose"); and
a multi-layered, absorbent sterile dressing affixed to the bandage (multi-layered absorbent sterile dressing includes combination of dressing layer 14 and malleable layer 23 fig 5; para (0031) - "dressing 14 can be made of many materials known to the art, for example,
those which control moisture at the wound site"...."such as the dressing used in the Comfort Sheer BAND AID"; see All Safety Products for evidentiary support describing 'sterile’);
wherein the bandage affixed with the non-adherent multi-layered absorbent sterile dressing is configured to fit within a nasal cavity (para [0011] - “adhesive bandage intended for inside of the mouth or nose"). 
Guice does not, however, specifically disclose a bandage made from an antimicrobial material. Chan, however, teaches a similar adhesive bandage wherein the bandage is made from an antimicrobial material (para [0058] - "Specific active ingredients that may be delivered to the skin via the dressings of the invention include benzalkonium chloride"). Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have employed the antimicrobial agent of Chan upon the bandage of Guice so as to maximize the prevention of infections associated with placement of the bandage in the nasal cavity.
As per claim 2, Guice in view of Chan discloses the nasal cavity bandage dressing substantially as claimed (see rejection of claim 1), and Chan further teaches wherein an outer surface of the bandage is coated with an antibacterial agent, including Benzalkonium Chloride (para [0058] - "Specific active ingredients that may be delivered to the skin via the dressings of the invention include benzalkonium chloride"), but does not specifically teach Benzalkonium Chloride with a concentration of 0.1%. It is well known in the art that routine experimentation could have been used to have arrived at the concentration of 0.1% Benzalkonium Chloride. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have added 0.1% Benzalkonium Chloride to the bandage of Guice in view of Chan in order to have optimized the antimicrobial properties of the bandage and prevent infection associated with placement of the bandage in the nasal cavity.
As per claim 3, Guice in view of Chan discloses the nasal cavity bandage dressing substantially as claimed (see rejection of claim 1), and Guice further discloses that the bandage is waterproof, allowing for sustained placement within a moist environment of the nasal cavity (para [0011] - "adhesive bandage intended for use inside of the mouth or nose"; para [0031] - “the base sheet 18 is preferably elastic and highly flexible, such as the COMFORT-FLEX", Comfort Flex is waterproof, as evidenced by "All Safety Products” pg 1 - "STERILE, WATERPROOF AND READY-TO-USE").
As per claim 4, Guice in view of Chan discloses the nasal cavity bandage dressing substantially as claimed (see rejection of claim 1), and Guice further discloses that the bandage (base sheet, 18; figs. 1, 5) is made from a tough, but malleable material that allows for elasticity without being flimsy so as not to fold upon itself during placement (para [0031] -"base sheet 18 can be made of many materials known to the art, for example, those featuring higher levels of breathability and/or elastic properties").
As per claim 5, Guice in view of Chan discloses the nasal cavity bandage dressing substantially as claimed (see rejection of claim 1), and Guice further discloses that an inner application surface of the bandage is coated with the adhesive, including an acrylate that is safe for direct application to a nasal mucous membrane tissue, allowing for high bond strength in a wet environment with immediate functional stress (para [0033] - "reliant upon a mucosal adhesive", "a biocompatible adhesive for use in an oral environment, such as is described in U.S. Pat. No. 9,012,530 can be used"; said biocompatible adhesive is an acrylate safe for direct adhesion to nasal mucous membrane tissue and allows for high bond strength in a wet environment as evidenced by US 9,012,530 B2 to Emerton et al. col 2 In 5-6 - “biocompatible adhesive", col 2 In 27-29 - "the adhesive is in a non-tacky state when dry and becomes adherent upon contact with liquids, such as water or saliva"; col 2 In 36-37 - "adhesive is a cyanoacrylate adhesive").
As per claim 6, Guice in view of Chan discloses the nasal cavity bandage dressing substantially as claimed (see rejection of claim 1), and Guice further discloses that the multi-layered absorbent sterile dressing is non-adherent to a nasal mucous membrane (para [0031] - “in all cases is desirably non-adherent").
As per claim 7, Guice in view of Chan discloses the nasal cavity bandage dressing substantially as claimed (see rejection of claim 1), and Chan further teaches that the multi-layered absorbent sterile dressing is formed with a porous polymer, including aloe vera (para [0022] -"absorbent pad may be made from any type of material commonly used in the art in forming such pads for use in bandages. Materials that may be used include cellulose fiber gauzes, lightly cross-linked tissue structures, and other fibrous pads comprising natural or synthetic materials such as cotton, polyethylene terephthalate (PET), polypropylene (PP), or blends of viscose rayon and polyolefins"; para [0045] -"Absorbent pad 40 has first surface 41, second surface 42, core body 45, a plurality of tufted regions 44, and a network of interconnecting channels 46 recessed in second surface 42 of pad 40"; para [0058] - "Specific active ingredients that may be delivered to the skin via the dressings of the invention include aloe vera"). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined the aloe vera coating of Chan with the nasal cavity bandage of Guice in order to soothe the skin inside the nasal cavity and provide more gentle removal of the nasal cavity bandage.
As per claim 8, Guice in view of Chan discloses the nasal cavity bandage dressing substantially as claimed (see rejection of claim 1), and Guice further discloses that the bandage (base sheet, 18; figs. 1, 5) is made from a clear or translucent material (para [0015] - “comprising a transparent base sheet").
As per claims 9-16, the claims are rejected under 35 USC 103 as being unpatentable over Guice in view of Chan because with respect to the method steps claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that it will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claims 9-16 is identical to the device recited in claims 1-8 which is unpatentable over Guice in view of Chan (see claim rejections above). Since the prior art device of Guice in view of Chan is the same as the device for carrying out the claimed method, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786